Name: Commission Regulation (EEC) No 1563/87 of 1 June 1987 on the supply of round grain milled rice as food aid to the United Nations Relief and works agency for Palestine refugees in the near East (Unrwa )
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 145/275 . 6 . 87 COMMISSION REGULATION (EEC) No 1563/87 of 1 June 1987 on the supply of round grain milled rice as food aid to the United Nations Relief and Works Agency for Palestine refugees in the Near East (UNRWA) limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1449/86 (3), and in particular Article 25 thereof, Whereas, by its Decision of 1 April 1987 on the supply of food aid to the UNRWA, the Commission allocated to the latter organization 4 320 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12 . 1986, p. 1 . (4 OJ No L 166, 25. 6. 1976, p. 1 . (3) OJ No L 133, 21 . 5 . 1986, p. 1 . (4) OJ No L 192, 26 . 7. 1980, p. 11 . 0 OJ No L 371 , 31 . 12 . 1985, p. 1 . No L 145/28 Official Journal of the European Communities 5. 6 . 87 ANNEX 1 . Programme : 1987  Operation Nos 443 to 448/87 (') 2 . Recipient : UNRWA Supply Division, PO Box 70, A- 1400 Vienna (telex : 135310) 3 . Place or country of destination :  Ashdod Port : UNRWA Field Supply and Transport Officer, West Bank, PO Box 19149, Jerusalem, Israel ;  Beirut Port : UNRWA Field Supply and Transport Officer, Lebanon, PO Box 947, Beirut, Lebanon ;  Tartous Port : UNRWA Field Supply and Transport Officer, SA.R., PO Box 4313, Damascus, SAR. ;  Aqaba Port : UNRWA Field Supply and Transport Officer, Jordan, PO Box 484, Amman, Jordan 4. Product to be mobilized : wholly milled round grain rice (non-parboiled) 5 . Total quantity : 1 800 tonnes (4 320 tonnes of cereals) 6 . Number of lots : one (in four parts)  A : 250 tonnes (No 443/87) ) . 250 tonnes (No 447/87) \ Beirut ;  B : 226 tonnes (No 444/87) Tartous ;  C : 339 tonnes (No 445/87) Aqaba ;  D : 235 tonnes (No 446/87) ) . , , , 500 tonnes (No 448/87) \ Ashdod 7. Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI, 1 , I-Milano (Telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 .5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging :  in bags :  quality of the bags : new jute sacks, minimum weight 600 grams  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : Part A  500 tonnes  Beirut : 'ACTION No 443/87 / UNRWA / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA / FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT 'ACTION No 447/87 / UNRWA / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA / FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / BEIRUT' Part B  226 tonnes  Tartous : 'ACTION No 444/87 / UNRWA / RICE / GIFT OF THE EUROPEAN COMMUNITY TO UNRWA / FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / TARTOUS' Part C  339 tonnes  Aqaba 'ACTION No 445/87 / UNRWA / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA / FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / AQABA' Part D  735  Ashdod (in 20-foot containers) : 'ACTION No 446/87 / UNRWA / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA / FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' 'ACTION No 448/87 / UNRWA / RICE / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY TO UNRWA / FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / ASHDOD' (') The operation number is to be quoted in all correspondance . No L 145/295. 6 . 87 Official Journal of the European Communities 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 1 3 . Port of landing :  500 tonnes : Beirut ;  226 tonnes : Tartous ;  339 tonnes : Aqaba ;  735 tonnes : Ashdod 14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 15 June 1987 16. Shipment period : 1 to 31 July 1987. 17 . Security : 15 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2 . At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. 3 . As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 4. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . 5 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in :  Israel : 2 Rehov Ibn Gvirol Eliahu House, 10th Floor Tel Aviv TÃ ©l . 03-26 62 12 / 26 62 13 TÃ ©lex 342108  DELEG  IL ;  Syria : 73 rue A1 Rachid B.P. 11269 Damas TÃ ©l . 33 52 91 / 33 00 01 TÃ ©lex DELCOM  SY 412919 ;  Lebanon : Immeuble Duraffourd Avenue de Paris 11-4008 Beyrouth TÃ ©l . 36 30 30 / 36 30 31 / 36 30 32 TÃ ©lex DELEUR 23307  LE BEYROUTH ;  Jordan : Shmeisani  Wadi Sagra Circle P.O.Box 926794 Amman TÃ ©l . 66 81 91 / 66 81 92 TÃ ©lex 22260 DELEUR JO.